SOMERYILLE, J.
It is our judgment that the bill in this case was properly dismissed for want of equity. The remedy of the complainant at law was clear, adequate, and complete for all purposes. When this is so, the remedy at law being neither doubtful nor obscure, the rule has always been that equity will decline to assert jurisdiction; and the statute merely re-affirms this well settled principle of equity jurisprudence. *1931 Story’s Eq. Jur. § 33; 1 Daniell’s Ch. Pr. 551; 1 Brick. Dig. p. 639, § 3 Code, 1876, § 616.
If the defendants, or either of them, unlawfully took, received, interfered with, or converted any of the assets of Bank-head’s estate, the remedy by trover, assumpsit, or detinue, would certainly be as efficacious as a suit in chancery, in the absence of some special ground of equitable jurisdiction, such as the necessity of discovery, complication of accounts, the wasting of the assets by insolvent parties, fraud, or other like sufficient reason.
The jurisdiction of equity is sought to be maintained, as we understand the bill, only on two grounds: First, to prevent a multiplicity of suits; and, secondly, upon the theory that the defendants, by their wrongful acts, became executors de son tort, or in their own wrong.
The first ground is entirely untenable, inasmuch as there are but three defendants to the bill, and at most but three suits at law would be necessary, and, perhaps, only two in the aspect of the alleged conversion being regarded as a joint one by two of the three, as to some of the property.
The second ground is equally without merit. Conceding that the defendants were executors de son tort, by reason of their unauthorized meddling with the assets of the estate, they are not liable to creditors, as at common law, in such capacity. The statute so declares, and limits their liability to suits brought by the rightful executor or administrator, holding them responsible “for the yalue of all the property7 so taken or received, and for all damages caused by his [their] act to the estate of the deceased,” except as to property fraudulently conveyed by the intestate or testator, in reference to which the the old rule, not having been abrogated by the statute, remains. Code of 1876, § 2636.
There can be no reason why actions against executors de son tort should constitute a class sui generis, and be excepted by the courts from the operation of the general rule, that in no case will equity take jurisdiction where the remedy at law is plain and adequate.
It is obvious that the powers of the Probate Court were fully adequate for the settlement of any contest between the administrator of the decedent and his widow, as to the exemption of the personal property claimed by her. That court is constituted by the statute a special tribunal for the adjudication of such contests, in the absence of some particular reason for the intervention of a court of equity.-Code, 1876, § 2841; Darden v. Reese, 62 Ala. 311.
Affirmed.